Citation Nr: 1143962	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  06-26 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bony prominence, dorsal aspect, left foot.

2.  Entitlement to a compensable evaluation for residuals, laceration of left parietal region of scalp.

3.  Entitlement to service connection for a neck injury.

4.  Entitlement to service connection for a back condition.

5.  Whether new and material evidence has been received to reopen a claim of   entitlement to service connection for a right knee condition.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for left leg (knee) disability.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cholecystectomy scar.

9.  Entitlement to service connection for headaches secondary to head injury.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include stress and depressed mood with adjustment reaction.  

11.  Entitlement to service connection for an acquired psychiatric disorder to include stress and depressed mood with adjustment reaction.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had honorable service from June 1977 to December 1982.  He had a period of dishonorable service from September 1983 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2011, the Veteran testified at a Travel Board hearing at the RO.  A transcript of the hearing is associated with the claims file.  

The service connection claims for various mental disorders has been re-characterized as an acquired psychiatric disability, which encompasses stress and depressed mood with adjustment reaction.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Board notes that the RO reopened and denied the Veteran's claim for service connection for cholecystectomy scar.  This claim was previously denied in July 1992.  The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision rendered by the RO during the pendency of the appeal.  See Barnett v. Brown, 83 F.3d 1380   (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001).  Accordingly, the issue on appeal has been phrased as whether new and material evidence has been received to reopen the claim of entitlement to service connection for cholecystectomy scar.

The issues of entitlement to service connection for a neck injury, a back condition, a left leg condition, headaches and an acquired psychiatric disorder to include stress and depressed mood with adjustment reaction as well as an increased rating for bony prominence, dorsal aspect, left foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a March 1983 rating decision, the RO denied a claim for service connection for a right knee condition.  

2.  The RO notified the Veteran of the rating decision and his appellate rights; the Veteran did not perfect a timely appeal, and the March 1983 rating decision is final.  

3.  In April 2007, the Veteran sought to reopen the claim for service connection for a right knee condition.  

4.  The evidence received since the prior final denial of service connection for a right knee condition is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim.   

5.  A current right knee disability had its onset during the Veteran's period of honorable service from June 1977 to December 1982

6.  A July 1992 rating decision denied entitlement to service connection for cholecystectomy and service connection for a nervous condition.

7.  The Veteran was notified of the July 1992 rating decision and his appellate rights; he did not perfect a timely appeal, and the July 1992 decision is final.  

8.  In December 2005, the Veteran sought to reopen the claim for service connection for depression and stress. 

9. The evidence received since the prior final denial with regard to the claim for service connection for an acquired psychiatric disorder is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim.

10.  The evidence received since the prior final denial of service connection for cholecystectomy is cumulative and redundant and does not raise a reasonable probability of substantiating the claim.   

11.  The Veteran's left temporal area scar is superficial, painful and stable.  The scar is not characterized by disfigurement of the head, face or neck.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for a left temporal area scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2008). 

2.  The March 1983 rating decision that denied service connection for a right knee condition is final.  38 U.S.C.A. § 7105 (West 2002).    

3.  New and material evidence has been received to reopen the claim for service connection for a right knee condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).   

4.  A right knee disability was incurred in service.   38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  The July 1992 rating decision that denied service connection for cholecystectomy scar and a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002).    

6.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder to include stress and depressed mood with adjustment reaction.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2011).   

7.  New and material evidence has not been received to reopen the claim of entitlement to service connection for scar cholecystectomy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).        

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the United States Court of Appeals for Veterans Claims (Court) specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1, the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10. 

An April 2007 letter provided the Veteran with notice of the evidence to reopen the claim for service connection for a right knee disability.  This letter advised the Veteran of the evidence found lacking in the prior denial of service connection for a right knee disability.  In November 2007, the RO provided notice regarding the claim for an increased rating for laceration of the left parietal region of the scalp.  The April 2007 and November 2007 letters informed the Veteran what evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  These letters also explained how disability ratings and effective dates are determined. 
  
The Board notes that the Veteran was not provided with notice that would comply with Kent with respect to his claim to reopen for service connection for cholecystectomy scar or psychiatric disability.    However, he is not prejudiced by the lack of Kent compliant notice as to the scar because his claim cannot be awarded as a matter of law, as the claimed injury was incurred during a period of dishonorable service.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007) (noting a lack of notice would not prejudice an appellant where "a benefit could not have been awarded as a matter of law"); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that where a claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law).  As to the psychiatric claim, the Board has reopened herein and any notice deficiency is harmless.   

Regarding the duty to assist, the RO obtained the pertinent evidence, including service treatment records and relevant post-service medical records.  The Veteran has been afforded adequate VA examinations with respect to the claims being decided.

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claims to Reopen
A.  Legal Criteria 

Generally, a claim which has been denied in a decision of the RO may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. 
§ 7105.  However, under 38 U.S.C.A.§ 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996). 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)  (2011). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216   (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett, supra.  

B.   Right knee condition

In a March 1983 rating decision, the RO denied the claim for service connection for a right knee condition.  The RO determined that a right knee condition was not shown on VA examination.  

The evidence of record at the time of the rating decision included service treatment records and a report of a VA examination dated in February 1983.   

In March 2007, the Veteran sought to reopen the claim for service connection for a right knee condition.  The evidence received the prior final denial includes VA treatment records dated from 2000 to 2011; a report of a VA examination dated in May 2008; and the transcript of the travel board hearing held at the RO in March 2011.  

VA medical records reflect complaints and treatment of right knee pain.  The VA examination dated in May 2008 reflects a current diagnosis of chronic knee sprain.  At the hearing, the Veteran testified that he hurt his right knee in service and was placed on profile for this injury.  

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee condition.  The evidence received since the prior denial is new, as it was not previously of record.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  The evidence reflects a current diagnosis of chronic knee sprain.  The claim was previously denied due to a lack of evidence of a current right knee condition. 

Having determined that new and material evidence has been received, the Board may reopen the claim for service connection for a right knee condition.   

C.  Cholecystectomy scar

In a July 1992 rating decision, the RO denied the claim for service connection for cholecystectomy.  The RO found that the claimed disability was incurred during a period of dishonorable service. 

The evidence of record at the time of the rating decision included service treatment records, a report of VA examination dated in February 1983 and an administrative decision regarding character of discharge, dated in July 1992, which determined that the Veteran's discharge from the period from September 30, 1983 to July 31, 1990 was considered to be dishonorable.    

In August 2006, the Veteran sought to reopen the claim for service connection for cholecystectomy scar.  The evidence received since the prior denial includes VA treatment records dated from 2000 to 2011 and the transcript of the travel Board hearing. 

VA treatment records reflect a current diagnosis of metallic clips from a previous surgical procedure.  At the hearing, the Veteran testified that he underwent gallbladder removal surgery during service, and clips were left inside of him.

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  

As noted above, a July 1992 administrative decision determined that the period of service from September 30, 1983 to July 31, 1990 was considered to be dishonorable.  The RO concluded that the character of the Veteran's service in his second period of service, from September 30, 1983 to July 31, 1990, is a statutory bar to VA benefits based on that period.  The Veteran has not appealed that decision.  Therefore, service connection is not possible for a disability incurred in or aggravated by the Veteran's second period of service.  Service connection is barred for any disability incurred in or aggravated by the Veteran's second period of service.  

The Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for cholecystectomy scar.  The RO previously denied the claim due to a finding that the claimed disability was incurred during a period of dishonorable service.  New and material evidence has not been received, as the evidence submitted since the prior final denial does not relate the claimed disability to a period of honorable service.  Accordingly, the Board concludes that new and material evidence has not been received, and the claim for service connection for cholecystectomy scar may not be reopened. 
 
D.  Acquired psychiatric disorder

In a July 1992 rating decision, the RO denied a claim for service connection for a nervous condition.  The RO concluded that service treatment records showed that the Veteran was hospitalized during service from February 1986 to April 1986 for alcohol abuse and depressed mood with adjustment reaction.  The rating decision determined that a nervous disorder was incurred during a period of dishonorable service.    

The evidence of record at the time of the rating decision included service treatment records, a report of VA examination dated in February 1983 and an administrative decision regarding character of discharge, dated in July 1992.

In December 2005, the Veteran sought to reopen his claim for service connection for depression and stress.  The evidence received since the prior final denial includes VA treatment records dated from 2000 to 2011; a report of a VA examination dated in May 2008 and the transcript of the March 2011 Board hearing.   

The VA treatment records reflect current diagnoses of depression and dysthymia.  

At the hearing, the Veteran testified that he experienced depression and anxiety attacks while at his first duty station at Fort Lewis.   

The Board finds that new and material evidence has been received to reopen the claim of entitlement to an acquired psychiatric disorder, to include service connection for depressed mood with adjustment reaction.  The evidence submitted since the prior denial is new, as it was not previously of record.  It is also material.  The claim was previously denied because the RO determined that a nervous condition was incurred during a dishonorable period of service.  The Veteran testified that he had depression and anxiety during his first period of service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's testimony relates to the basis of the prior final denial, as it indicates that he experienced depression and anxiety symptoms during a period of honorable service. 

Having determined that new and material evidence has been received, the claim for service connection for depressed mood with adjustment reaction may be reopened.      

E.  Residuals, laceration of left parietal region of scalp

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1  (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58   (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered. Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In a March 1983 rating decision, the RO granted service connection for residuals of laceration of the left parietal region of the scalp and assigned a non-compensable (zero percent) evaluation.  

This disability has been rated pursuant to Diagnostic Code (DC) 7800, which pertains to disfigurement of the head, face or neck.  There has been a change to the criteria for rating disabilities of the skin, including DC 7800, effective October 23, 2008, after the Veteran filed his October 2007 increased rating claim.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  The amendments did not change the substance of the criteria.  Rather, the heading was changed to add burn or other scars of the head, face, or neck to disfigurement of the head, face, or neck, and two additional Notes were added to the three existing Notes.  In any event, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, and the Veteran has not requested consideration under those regulations, those revisions do not apply in this case.  Id.  

This Diagnostic Code provides that disfigurement of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800 at Note (1) (2008). 

Superficial and unstable scars warrant a 10 percent evaluation pursuant to Diagnostic Code 7803.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1). 

Superficial scars that are painful on examination warrant a 10 percent evaluation pursuant to Diagnostic Code 7804.  Note (1) defines a superficial scar as one not associated with underlying soft tissue damage.  Scars are otherwise rated based on limitation of function of affected part pursuant to Diagnostic Code 7805. 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2008).

The Veteran had a VA examination in December 2007.  The examiner noted that the claims file was not available for review.  The Veteran reported that he cut the left side of his head on someone's tooth while playing basketball.  No sutures were given.  The Veteran reported that the scar did not bother him.  He denied pains over the scar.  The examiner noted that the scar was well-healed, with good texture and good adherence.  There was no keloid formation and no elevation or depression.  The Veteran reported headaches frequently for the past year almost every day.  

Upon physical examination, no scar was visible.  The Veteran's head was nontender.  The examiner stated that, as there was no scar, he could not describe the texture, adherence, keloids, elevation or depression, breakdowns or ulcerations, limitation of motion, limitation of function or functional impairment.  

Upon VA examination in March 2009, the examiner noted that the claims file was reviewed.  The examiner noted that the Veteran was service-connected for residuals of a laceration on the right parietal region of the scalp that was the result of someone's tooth going into his head while he was playing basketball.  The examination report noted that the Veteran required no sutures, but this did result in a scar that is two centimeters by one centimeter.

The Veteran had a VA general medical examination in May 2010.  The examination report noted residuals of laceration of left parietal area of the scalp.  The Veteran reported that he occasionally had soreness.  There were no residuals and no complaints.   

At the March 2011 hearing, the Veteran testified that he has soreness associated with the scar.

The above evidence establishes that the laceration of the left parietal region of the scalp is superficial and is one centimeter by two centimeters in size.  The Veteran's competent testimony indicates that he has soreness associated with the scar.  

Initially, the Board notes that there is no basis for a higher rating under Diagnostic Code 7800, as the record does not reflect  findings of any of the characteristics of disfigurement listed in Diagnostic Code 7800.  The Board finds that a 10 percent rating is warranted for residuals, laceration of left parietal region of scalp under Diagnostic Code 7804, based upon the Veteran's competent and credible testimony of soreness of the scar.  The Board recognizes that there is evidence both for and against the claim even under DC 7804.  In such cases, when the evidence is in equipoise, reasonable doubt is found in favor of the veteran.  Here, the Board finds that reasonable doubt will be resolved in favor of the Veteran that his service-connected scar of the scalp is productive of soreness/pain throughout the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 C.F.R. § 3.102.  A rating in excess of 10 percent is not assignable, as the evidence does not show characteristics of disfigurement or limitation of motion associated with the scar.  Accordingly, a 10 percent rating, but no higher, is assigned for residuals, laceration of left parietal region of scalp, pursuant to Diagnostic Code 7804. 

The Board has considered whether referral for an extraschedular rating is warranted.  
Extraschedular ratings under 38 C.F.R. § 3.3 .21(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

Under Thun v. Peake, 22 Vet App 111(2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The evidence does not present such an exceptional or unusual disability picture that available schedular evaluations are inadequate.  The evidence does not show functional impacts which affect the Veteran's life in an exceptional or unusual way. There is no evidence of marked interference with employment or frequent periods of hospitalization due to his scalp laceration.   Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted.


F.  Service Connection for Right Knee Condition

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137(West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

The Veteran had honorable service from June 1977 to December 1982. 

 Service treatment records reflect complaints and treatment regarding the right knee.  An August 1979 entry shows that the Veteran reported right knee pain and complained that his knee hurt when running.  An October 1979 physical profile record reflects that the Veteran was diagnosed with chondromalacia patella of the right knee and placed on a 60 day profile.  A February 1980 entry in the service treatment records indicates that the Veteran was provisionally diagnosed with a torn right meniscus.

A report of VA examination dated in February 1983 reflects that the Veteran reported a history of a twisting injury to the right knee in a field exercise in Korea in 1979 or 1980.  A VA physician diagnosed a history of a twisting injury to the right knee, examination essentially normal.  

VA outpatient records dated from 2000 to 2011 reflect continued complaints regarding the right knee.  These records show that the Veteran has had ongoing complaints of pain and swelling of the knees.  VA physicians have assessed degenerative joint disease of both knees.  

The Veteran had a VA examination in May 2008.  The examination noted the Veteran's report of an injury to his right knee in 1980.  He reported that he was walking on a surface that had a lot of gravel.  He twisted the knee and fell and developed pain and swelling.  He was on crutches for a week.  The Veteran reported that he had intermittent pain and swelling after that and was intermittently placed on profile.  He reported that he had knee pain ever since then in progressive severity.  The examiner diagnosed chronic right knee sprain, right, moderate subjective complaints.  The examiner opined that it is less likely than not that the current knee findings are expressions of early manifestations of a knee problem while in the service.  The examiner opined that it is more likely due to aging and attrition of being a laborer.  

At the hearing, the Veteran testified that he injured his knees in service and was placed on profile.  He stated that the right knee continued to hurt him to the present day.  

Initially, the Board recognizes that the medical opinion in May 2008 is evidence against the claim.  However, the Board also finds that the opinion was deficient due to the lack of rationale and discussion of the pertinent relevant service treatment records that reflected chronic right knee problems (see February 1980 referral to orthopedic clinic for chronic right knee pain, rule out torn meniscus).     


The Board finds that the Veteran's claim for service connection for a right knee disability may be granted based upon the in-service treatment for chronic right knee problems and the associated diagnoses, including chondromalacia, as well as the post-service evidence of continuity of right knee symptoms since service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494- 97.   See also Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (when a chronic disease is identified in service and at any time after service, service connection ... both in-service and post-service diagnoses of a chronic disorder, no medical opinion as to etiology is necessary to grant service connection). 

In sum, the record reflects a chronic right knee disability during service, credible lay evidence, including hearing testimony provided under oath, of continuous knee symptoms since service, and medical evidence of current right knee disability.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current right knee disability is causally related to active service.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder to include stress and depressed mood with adjustment reaction is reopened.  To this extent only, the claim is allowed.

New and material evidence has not been received to reopen the claim of entitlement to service connection for cholecystectomy scar.  

A 10 percent rating is granted for residuals, laceration of left parietal region of the scalp, subject to regulations governing the payment of monetary benefits.

Service connection for a right knee disability is granted.


REMAND

Additional development is necessary with respect to the claims for an increased rating for bony prominence, dorsal aspect, left foot, service connection for a neck injury, headaches, a back condition, a left leg (knee) condition and an acquired psychiatric disorder to include stress and depressed mood with adjustment reaction.

The RO has assigned a 10 percent rating for bony prominence, dorsal aspect of left foot, according to Diagnostic Code 5015.  Other pertinent rating criteria pertaining to the foot include Diagnostic Code 5284 pertaining to other injuries of the foot.  A 10 percent rating is assignable for moderate injury.  A 20 percent rating is assignable for moderately severe injury, and a 30 percent rating is assignable for severe injury.  

A review of the VA examinations afforded the Veteran reflect that no VA examiner has provided an opinion as to whether the Veteran's foot disability is moderate, moderately severe or severe.  

The Veteran had a VA examination in May 2010.  The examiner noted that the Veteran's foot disability does not bother his daily activities.  At the Board hearing, the Veteran described difficulties related to his foot disability, including problems with walking or standing for long periods of time.  The Veteran's testimony seems to indicate that his foot disability is worse than was noted upon VA examination in May 2010.  The veteran is entitled to a new VA examination where there is evidence, including his statements, that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Based on the foregoing, the Board finds that a new VA examination is warranted to ascertain the current severity of the Veteran's left foot disability, including by addressing all relevant rating criteria.  

The Veteran asserts that he incurred a neck injury during service when a track hatch fell on his head.  At the hearing, the Veteran stated that this incident occurred in 1979 or 1980.  The Board notes that the Veteran is competent to report matters of which he has first-hand knowledge, such as being hit in the head by a track hatch.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

VA records reflect current complaints of neck pain and headaches.  

Service treatment records dated in April 1982 show that the Veteran was struck on the head while playing basketball.  In June 1982, he complained of severe headaches since trauma in April 1982.  He was seen again for headaches in August 1982.  

The duty to assist requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination or medical opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Given the Veteran's current complaints of neck pain and his competent testimony regarding being hit in the head with a track hatch, as well as the 1982 head injury, the Board finds that a VA examination is necessary.

With respect to the claim for service connection for a back condition, the Veteran asserts that he sustained a back injury during service in 1978 when a radio fell on his back.  The Veteran testified that he received medication and was put on a light duty profile. 

Service treatment records reflect that the Veteran was seen in sick call in November 1979 and December 1979 with a complaint of low back pain.  VA outpatient medical records show current treatment of low back pain.  A VA examination is necessary in light of the complaint of back pain in service and the Veteran's current diagnosis of low back pain.  

With respect to the claimed left knee condition, the Veteran testified that he believes that his current left knee injury is related to running as well as being a paratrooper.  In February 1980, the Veteran was placed on a physical profile due to bilateral knee pain.  VA records reflect a current diagnosis of degenerative joint disease of the left knee.  The Board finds that a VA examination is necessary.  

VA medical records reflect a current diagnosis of depression.  The Veteran testified that he experienced anxiety and depression while on his first duty assignment at Fort Lewis.  The Veteran has not been afforded a VA examination to ascertain whether a current acquired psychiatric disorder is related to his period of service from June 1977 to December 1982.   A VA examination is necessary, in light of the Veteran's testimony and the current diagnosis of depression.  

Finally, with respect to the claim for service connection for headaches, a report of VA examination dated in March 2009 reflects that the VA examiner opined that a headache disability is related to stress and depression.  Thus, the claim for service connection for headaches is inextricably intertwined with the pending claim for service connection for an acquired psychiatric disorder to include stress and depressed mood with adjustment reaction.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran VCAA notice, to inform him of the evidence necessary to substantiate his claim for service connection for any current psychiatric disorders and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf.  All records and responses received should be associated with the claims file, and any indicated development should be undertaken. 

2.  Schedule the Veteran for a VA examination to ascertain the current severity of bony prominence, dorsal aspect, left foot.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.

The examiner should describe all manifestations and functional impacts associated with bony prominence, dorsal aspect, left foot.  The examiner should state whether the disability from the bony prominence, dorsal aspect, left foot is moderate, moderately severe or severe.

3.  Schedule the Veteran for a VA examination for his claimed neck and headache disability.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.

The VA examiner should diagnose any current neck disability.  The examiner should state whether a current neck or headache disability is at least as likely as not (50 percent or greater likelihood) related to the Veteran's period of honorable service from June 1977 to December 1982, including the incident in which a track hatch fell on the Veteran's head or a basketball head injury.  For purposes of the opinion, the VA examiner should note that while the hatch incident is not specifically documented in service treatment records, the Veteran's testimony is accepted as competent  evidence that such an incident occurred.  The VA examiner should provide a detailed rationale for the opinion.   

4.  Schedule the Veteran for a VA examination for his claimed back condition.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.  

The VA examiner should diagnose a current back disability and should provide an opinion as to whether a current back disability is at least as likely as not (50 percent or greater likelihood) related to the period of honorable service from June 1977 to December 1982, including the incident in which a 105 radio fell on the Veteran or the back manifestations shown in 1979.  For purposes of the opinion, the VA examiner should note that while the radio incident is not specifically documented in service treatment records, the Veteran's testimony is accepted as competent evidence that such an incident occurred.  The VA examiner should provide a detailed rationale for the opinion.      

5.  Schedule the Veteran for a VA examination to ascertain the etiology of an acquired psychiatric disorder.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.  

Following a review of the claims file and examination of the Veteran, the examiner should diagnose any current acquired psychiatric disorder, to include stress and depressed mood with adjustment reaction.  The examiner should provide an opinion as to whether a current acquired psychiatric disorder is at least as likely as not (50 percent or greater likelihood) related to the Veteran's period of honorable service from June 1977 to December 1982.  The VA examiner should provide a detailed rationale for the opinion.  

If a mental disorder is found to be causally related to service, a further opinion should also be obtained as to whether a headache disorder is due to or the result of service-connected mental disorder or is aggravated by service-connected mental disorder.  

6.  Following the completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and his representative should be afforded a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  The case should then be returned to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


